PER CURIAM:
Claimants bring this action for compensation for damage to their 1996 Buick Century, which occurred on August 24, 1996, on Madison Creek Road, Route 49.
Claimant Charlene Adkins was driving northbound towards Huntington at approximately 8:30 p.m. She testified at the hearing of this claim that she was traveling about 35 miles per hour and as she topped a small grade her vehicle encountered a series of large holes located roughly in the center of the road.
The evidence indicates that Route 49 in this area is a narrow, paved two-lane road that drops off onto an embankment on claimant’s side of the road. Claimant testified that she was familiar with the road and aware of the holes. She testified that the only way to avoid the holes was to straddle them with both sets of tires of her vehicle on either side, to avoid vehicle damage. However, on the evening in question, an oncoming vehicle prevented her from driving so as to straddle the holes with her vehicle and she was forced to drive directly across the damaged road surface. Vehicle damage on the driver’s side consisted of a flat front tire, bent rim and damaged hubcap and alignment. Claimants submitted bills for repairs in the amount of $327.90; their insurance deductible was $100.00.
Charles Michael King, maintenance crew supervisor for the respondent, testified that he had no prior knowledge of the holes and that the area had been patched several weeks after *6claimant’s accident. The respondent submitted into evidence a photograph of the patched road surface taken approximately ten months after the date of accident. The photograph and claimant’s testimony establish that the holes in question had been significant in size and would have occupied a large portion of the traveled roadway. Although there was no direct evidence that the respondent had actual notice of this road defect, the Court is of the opinion that it did have constructive notice. The size of the pot-holed area is indicative of its presence for some time prior to the date of this incident. Gillespie vs. Dept. of Highways. 16 Ct. Cl. 148 (1987). The Court finds that these holes must have developed over an extended period of time; that respondent should have known of the holes; and that respondent had a reasonable opportunity to repair same. Accordingly, the Court makes an award to the claimants in the amount of $100.00.
Award of $100.00.